McVICAR, District Judge.
This is an action to recover damages to plaintiff’s automobile alleged to have been caused by the negligence of the driver of defendant’s mail truck in driving said truck without regard to the rights and safety of others, and in particular, so as to damage the plaintiff’s car, also by driving the mail truck on the wrong side of the public road and in failing to have said truck under proper control and management. Defendant, in its answer, denied that the accident was caused by said negligence and on. the contrary, alleged in its counterclaim, that the accident was caused by the negligence of plaintiff in the driving of his car from a private driveway on to Route No. 51 and proceeding thereon in a northerly direction. After hearing and consideration (including credibility of the witnesses and the weight of the. evidence) the Court makes the following Findings of Fact and Conclusions of Law:
Findings of Fact
1. The plaintiff is a citizen of Pennsylvania, residing at 4803 Doyle Road, Pittsburgh, Allegheny County, Pennsylvania.
2. The defendant, at the time of the grievances hereinafter complained of, was the owner of a mail truck No. 20196 and said truck was being driven by its agent, servant or employee, Howard R. Thomas.
3. The plaintiff herein, at the time of the happenings hereinafter described, was the owner of a 1942 Chevrolet Sedan, properly registered and licensed in the Commonwealth of Pennsylvania.
4. There is a public highway located in the Township of Baldwin, Allegheny County, Pennsylvania, known as U. S. Route No. 51 which runs in a northerly and southerly direction. The improved traveled portion of this road is 30 feet wide with a berm on either side approximately 10 feet wide.
5. On February 26, 1946, at about 9:45 p. m., plaintiff drove his car, a Chevrolet Sedan, from a point on the easterly side *219of said road over a private road to said U. S. Route No. 51. He stopped before going- on to Route 51 until traffic, proceeding' in a northerly direction, had passed. There were two cars coming in a southerly direction on their right lane. (The road was a three lane highway, each lane 10 feet wide with a white line in the center of said road at and near the place of the accident.) Plaintiff turned his car to the right and proceeded in a northerly direction in his right lane of traffic. Defendant’s mail truck, which was proceeding southerly, endeavored to pass the automobile ahead of it, going in the same way and in doing so crossed over from its right lane of traffic, the center lane, and on to the lane of traffic in which plaintiffs car was proceeding and struck plaintiff’s car causing damage thereto.
6. The accident and injury to plaintiff’s car was caused by the negligence of the driver of defendant’s mail truck in driving his car over on to the wrong side of the public road and without having the mail truck under proper control and without a proper regard of the rights of plaintiff, who was driving northerly on said road.
7. Plaintiff was not negligent and his negligence did not cause said accident nor did it contribute thereto.
8. The damage to plaintiff’s car was stipulated, the amount thereof being $412.-65.
Conclusions of Law
1. The accident and injury to plaintiff’s automobile was caused by the negligence of the driver of defendant’s mail truck.
2. The accident was not caused nor contributed to by negligence of the plaintiff.
3. Plaintiff is entitled to recover for the injuries to his automobile in the amount stipulated, $412.65 together with costs.
4. Defendant is not entitled to recover its counterclaim.
Let an order for judgment be prepared and submitted in accordance with the foregoing Findings of Fact and Conclusions of law.